Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 11,232,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 11,232,635 cover the claims of 14/547,773 as shown in the mapping below..

17/547,773
11,232,635
A method of operating a mixed reality system, comprising, with at least one processor:

A method of operating a mixed reality system of the type maintaining an environment for a user comprising virtual content configured for rendering so as to appear to the user in connection with a physical world, the method comprising, with at least one processor: 
receive input from the user selecting a saved scene in a saved scene library, wherein the saved scene comprises virtual content and position information indicating position of the virtual content relative to a saved scene anchor node at a first location in the physical world 

at a first location in the physical world: selecting virtual content in the environment, the virtual content comprising a plurality of virtual objects; storing in non-volatile computer storage medium saved scene data, the saved scene data comprising: data representing the selected virtual content; and position information indicating position of each of the plurality of virtual objects relative to a saved scene anchor node; based on the saved scene data being opened at a later time at the first location, rendering the plurality of virtual objects using the position information for each of the plurality of virtual objects relative to the saved scene anchor node; 
determine that the input from the user selecting the saved scene was received at a second location different from the first location determine a location for the saved scene anchor node relative to the second location and control the display to render the virtual content relative to the determined location for the saved scene anchor node.

and based on the saved scene data being opened at the later time at a second location different from the first location, identifying a location for the saved scene anchor node relative to the second location prior to rendering the plurality of virtual objects relative to the saved scene anchor node.


Drawings
The drawings are objected to because Fig. 1-16 are of insufficient quality. MPEP 608.02. “(|) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be usedin the same drawing where different thicknesses have a different meaning.”
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarawala U.S. Patent/PG Publication 20190313059.
Regarding claim 1:
 A method of operating a mixed reality system, comprising, with at least one processor:
 receive input from the user selecting a saved scene in a saved scene library, wherein the saved scene comprises virtual content and position information indicating position of the virtual content (Agarawala [0233] Room scans 6122 may include images and/or video of the visual appearance of the rooms including the physical objects in the room (e.g., tables, chairs, individuals, paintings, equipment, etc.), relative location of objects in the room, and may include actual or approximated room and/or object dimensions)
relative to a saved scene anchor node at a first location in the physical world;  determine that the input from the user selecting the saved scene was received at a second location different from the first location (Agarawala [0235] In an embodiment, a remote anchor 6114 may have been previously designated for saved meeting space 6106 by one or more of the participants on the meeting space. By aligning remote anchor 6114 with current anchor 6112, and using room scan information 6122, AR environment 6104 may visually configure, manipulate, or adjust the digital canvases and digital objects 6110 of saved meeting space 6106 to align and/or fit within a new Room 2.).
 determine a location for the saved scene anchor node relative to the second location (Agarawala [0232] In an embodiment, when opening either a saved meeting space 6106 or ongoing meeting space 6108, AR user 6102 may be prompted to designate a primary or current anchor wall or area 6112 in Room 2. For example, in responding to a prompt (provided through AR device 6103), a user may use their fingers to select a spot on a physical wall in Room 2 as an anchor area 6112. For example, the AR user 6102 may be prompted to identify the center (or approximate center) of the biggest wall in the room.).
 and control the display to render the virtual content relative to the determined location for the saved scene anchor node (Agarawala [0234] Alternatively, a user may skip this step and AR environment 6104 may load or display saved meeting space 6106 as it was arranged in Room 1 without any visual adjustments or alignment of the digital objects of the AR environment to the current physical space of AR user 6102.).
Agarawala discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  further comprising, with the at least one processor:
 determine that the input from the user selecting the saved scene was received at the first location (Agarawala [0227] In the example shown, AR user 6102 may have the options of opening a saved meeting space 6106, joining an ongoing meeting space 6108, or opening an application 6120. Saved meeting space 6106 may include a previously opened and configured meeting space in which one or more users (which may or may not include the AR user 6102 now opening the saved meeting space 6106) were working and accessing (e.g., viewing, editing, adding, removing) any different number of digital objects 6110. In another embodiment, a user may open a meeting or workspace from a link in a text message, e-mail, or other form of electronic communication.).
 and control the display to render the virtual content relative to the first location for the saved scene anchor node (Agarawala [0232] In an embodiment, when opening either a saved meeting space 6106 or ongoing meeting space 6108, AR user 6102 may be prompted to designate a primary or current anchor wall or area 6112 in Room 2. For example, in responding to a prompt (provided through AR device 6103), a user may use their fingers to select a spot on a physical wall in Room 2 as an anchor area 6112. For example, the AR user 6102 may be prompted to identify the center (or approximate center) of the biggest wall in the room. This interaction may be detected by AR device 6103 and transmitted to AR environment 6104. ).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  wherein:
 the mixed reality system identifies one or more coordinate frames based on objects in the physical world and the method further comprises, with the at least one processor, placing the saved scene anchor node at one of the one or more identified coordinate frames (Agarawala [0232] In an embodiment, when opening either a saved meeting space 6106 or ongoing meeting space 6108, AR user 6102 may be prompted to designate a primary or current anchor wall or area 6112 in Room 2. For example, in responding to a prompt (provided through AR device 6103), a user may use their fingers to select a spot on a physical wall in Room 2 as an anchor area 6112. For example, the AR user 6102 may be prompted to identify the center (or approximate center) of the biggest wall in the room. This interaction may be detected by AR device 6103 and transmitted to AR environment 6104. )( Agarawala [0256] In an embodiment, current anchor point 6112 may be the middle of the largest wall of the room. In other embodiments, current anchor point may be the smallest wall in the room, the floor, the ceiling, the room entrance/doorway, a window, an East-most wall, etc.).
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  further comprising, with the at least one processor, retrieve the virtual content from a remote server via a network interface (Agarawala [0099] A backend server system may include a cloud or other network-based system. The backend server may store information about stored physical environments, rooms, and the arrangement of data elements within different rooms and environments. The backend server may also track data states, room states, that enable rewind, replay, and roll back of changes made during a particular meeting which were recorded during an AR meeting or session.).
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  further comprising, with the at least one processor control the display to render a menu comprising a plurality of icons representing saved scenes in the saved scene library and wherein receiving input from the user selecting the saved scene comprises user selection of an icon of the plurality of icons (Agarawala [0148] The manager may also allow users to create accounts, customize avatars, save room states and data to the disk/cloud, load data and room states from the disk/cloud, and configure other options.)(Agarawala [0177] FIG. 48 illustrates an example embodiment of the AR/VR system described herein. In the example shown, two users may be viewing a VR desktop or interface. The VR desktop may include forward, back, and other commands used to manipulate or interact with an active document. The users may also select from and load previously saved workspaces (which may include their own documents, spatial arrangements, and room assignments) or communicate with or see the status of other users of the system.).
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  further comprising, with the at least one processor, render a virtual user interface  and wherein receiving input from the user comprises receiving user input via the virtual user interface (Agarawala [0177] FIG. 48 illustrates an example embodiment of the AR/VR system described herein. In the example shown, two users may be viewing a VR desktop or interface. The VR desktop may include forward, back, and other commands used to manipulate or interact with an active document. The users may also select from and load previously saved workspaces (which may include their own documents, spatial arrangements, and room assignments) or communicate with or see the status of other users of the system.).
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Agarawala. Agarawala further teaches  further comprising, with the at least one processor, render a virtual user interface comprising a menu of a plurality of icons representing saved scenes in the saved scene library and wherein receiving input from the user selecting a saved scene in a saved scene library comprises receiving user input via the virtual user interface, wherein the user input selects and moves an icon in the menu (Agarawala [0148] The manager may also allow users to create accounts, customize avatars, save room states and data to the disk/cloud, load data and room states from the disk/cloud, and configure other options.)(Agarawala [0177] FIG. 48 illustrates an example embodiment of the AR/VR system described herein. In the example shown, two users may be viewing a VR desktop or interface. The VR desktop may include forward, back, and other commands used to manipulate or interact with an active document. The users may also select from and load previously saved workspaces (which may include their own documents, spatial arrangements, and room assignments) or communicate with or see the status of other users of the system.)(Agarawala [0073] In an embodiment, the display images shown may originate from the remotely located user's device. For example, the remote user may have particular webpages or browser windows which be wants to share with other users during the meeting. Then, for example, by joining the meeting through the AR system, the user may drag the windows or documents from his local machine into the AR display element format and all the users may be able to see/manipulate the data that is hosted on the remote user's local machine.)(Agarawala [0309] Content menu 6510 may allow a user to upload content from their mobile device, laptop computer, or other computing device into the AR meeting space. Content menu 6510 may be accessed by a user engaging drop-content button 6505. For example, a user may add an image or photograph from their device, copy a link into the AR meeting space, or add a sticky note as a digital object into the AR meeting space.)
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
 Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
 Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
 Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616